Citation Nr: 0305672	
Decision Date: 03/25/03    Archive Date: 04/03/03

DOCKET NO.  99-07 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral pes planus.

(The issue of entitlement to service connection for a left 
knee disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from January 1978 to February 
1979.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this case in April 
2001 for development of the record.  The case has now been 
returned for appellate consideration.

In September 2000, the veteran requested a hearing before a 
Member of the Board.  The veteran failed to report for the 
hearing which was set for a date in March 2001.

The Board is undertaking additional development on the issue 
of service connection for a left knee disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  At the veteran's examination for entry into service, pes 
planus was noted.

2.  The veteran's bilateral pes planus has not shown to have 
increased in severity beyond natural progress during his 
period of active duty.





CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the VCAA or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records and he has 
been examined for VA purposes.  Probative evidence, not 
included in the file, has not been identified.  The Board is 
unaware of any such evidence, and finds that all probative 
evidence has been obtained.  There is no identified probative 
evidence which remains outstanding.  

The RO sent the veteran a letter in June 2001 in which he was 
notified of the evidence necessary to substantiate his 
claims, as well as VA development activity.  Specifically, he 
was advised that if there was other medical evidence that he 
would like the RO to consider, he should notify the RO and 
every reasonable effort would be made to obtain the evidence.  
A February 2003 supplemental statement of the case set out 
the applicable law and regulations.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The veteran's service medical records were reviewed.  On 
entrance examination, pes planus of the feet was noted, and 
subsequent service records reflect a number of occasions of 
related complaints to the point the veteran was discharged 
from the service following a medical evaluation board, due to 
his pes planus.  Significantly, however, it was concluded 
that this condition existed prior to service and had not been 
aggravated by service.  

Post service records do not reflect any treatment for pes 
planus, but the veteran underwent a VA examination of the 
feet in September 2002.  The examiner noted that the claims 
folder had been reviewed and that the veteran had flat fleet 
before the service.  The veteran stated that he had flat feet 
that bothered him some in the service and that he has painful 
flat feet since getting out of the service.  He no longer 
wears orthotics as he experiences some aching and pain with 
them.  The veteran could ambulate without aids or assistance 
and he wore normal shoes.  On examination of the feet, there 
was no Achilles or valgus deformity of the heels, but there 
was tenderness/soreness over the plantar surfaces.  No 
callosities were noted, and there was only mild pronation 
with ambulation.  The veteran was able to walk, toe and heel 
walk, and squat.  No toe deformities were noted or 
identified.  The diagnosis was bilateral pes planus.  The 
examiner opined that there was no evidence in the record that 
the veteran's "pes planus was aggravated or worsened by his 
active duty service beyond what the natural progression would 
occur."

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).

With regard to the veteran's claim for bilateral pes planus, 
the Board notes that the service medical records show that 
the veteran was noted to have pes planus at the time of entry 
into active service.  Thus, with the presumption of soundness 
at entrance into service rebutted, it may not be concluded 
pes planus was incurred in service.  Further, the unanimous 
medical conclusion of those medical professionals who 
examined the question whether pes planus was aggravated by 
service, was that it was not so aggravated.  Under these 
circumstances, a basis upon which to establish service 
connection for pes planus has not been presented and the 
veteran's appeal is denied.  



ORDER

Service connection for bilateral pes planus is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

